IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

MALACHI SMITH,                         NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-2871

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 24, 2014.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Malachi Smith, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

VAN NORTWICK, CLARK, and SWANSON, JJ., CONCUR.